                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   AMERICAN FAMILY CONNECT                                 CASE NO. C20-5708-JCC
     PROPERTY AND CASUALTY INSURANCE
10
     COMPANY F/K/A IDS PROPERTY                              ORDER
11   CASUALTY INSURANCE COMPANY,

12                             Plaintiff,
            v.
13
     LEANNE M. SASS, an individual, JESUS
14
     SASS, an individual, and JASON HALL, an
15   individual,

16                             Defendants.

17

18          This matter comes before the Court on Plaintiff’s motion for default judgment 1 against

19   Defendants Jesus Sass and Jason Hall (Dkt. No. 17). Having thoroughly considered the motion

20   and the relevant record, the Court FINDS as follows:

21      1. Defendant Jesus Sass was properly served in this matter on or about July 30, 2020, (Dkt.

22          No. 6 at 2), and Defendant Jason Hall was properly served in this matter on or about

23          August 31, 2020, (Dkt. No. 16 at 5);

24
            1
               Plaintiff voluntarily dismissed Leanne Sass as a defendant in this matter, (see Dkt. No.
25   12), and the remaining Defendants Jesus Sass and Jason Hall have failed to appear, (see Dkt.
     Nos. 6, 14). As indicated in its previous order, (see Dkt. No. 21 at 4), the Court construes
26   Plaintiff’s motion for summary judgment as a motion for default judgment.

     ORDER
     C20-5708-JCC
     PAGE - 1
 1      2. The Clerk entered an order of default against Defendant Jesus Sass on August 25, 2020,

 2          (Dkt. No. 10), and against Defendant Jason Hall on September 23, 2020, (Dkt. No. 19);

 3      3. Defendants Jesus Sass and Jason Hall have failed to appear or otherwise defend in this

 4          action; and

 5      4. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support

 6          granting default judgment in Plaintiff’s favor.

 7   Accordingly, the Court ORDERS as follows:

 8      1. Plaintiff’s motion for default judgment against Defendants Jesus Sass and Jason Hall
 9          (Dkt. No. 17) is GRANTED;
10      2. Policy No. BX10493785 between Plaintiff and Defendant Leanne Sass provides no
11          Liability or PIP coverage for, and Plaintiff has no duty to defend or to indemnify,
12          Defendants Jesus Sass and/or Jason Hall relating to the February 22, 2020 accident
13          involving Leanne Sass’ 2005 Subaru Baja.
14

15          DATED this 6th day of July 2021.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C20-5708-JCC
     PAGE - 2
